DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,951,496
Aarts
United States Patent 6,823,719
Poblete
United States Patent Application Publication 2014/0311222
Decker et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aarts in view of Poblete.
Aarts discloses a film chamber comprising a film chamber wall (reference item 2) that is provided for a tightness test on a gas-filled test specimen (reference item 6).  The film chamber has a first connection (reference item 15) connected to a first valve (reference item 11) and a defining a chamber volume (reference item 16) for accommodating said test specimen.  The film chamber wall comprises a flexible film and wherein said film comprises two layers arranged adjacent to each other and surrounding an evacuable film interspace (not numbered) using a second connection in the form of a vacuum connection (reference item 4) connected to a source of a vacuum via a valve (reference item 7).  
	Aarts does not teach that the first connection is connection to a source of vacuum.  However, from at least Poblete it is known to couple a vacuum source (reference item 68) to a valve (reference item 70) for evacuating a chamber when performing leak testing.  The chamber is also provided with a pressure sensor (reference item 66) for monitoring the pressure in the chamber.  Poblete further teaches:
The vacuum source 68 can be selectively turned on and off. A valve 70 is positioned between the vacuum source 68 and the body 22 so that once the desired level of vacuum is attained in the interior cavity 26 the valve 48 can be closed and the integrity of the pressure seal 36 can be determined, as will be discussed in detail below
This clearly implies that the vacuum source is a pump.  
Therefore, Aarts in view of Poblete teach a film chamber wall is provided with a first vacuum connection for evacuating said chamber volume by means of a first vacuum pump connected to said first vacuum connection. 
Aarts does not teach the use of a second vacuum pump to evacuate the interpace.  However, given that vacuum pumps are known and that Aarts teaches that the interspace is to be evacuated then it would have been an obvious choice to use a pump.  Therefore, Aarts in view a second vacuum connection is provided to which a second vacuum pump is connected for evacuating the film interspace.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Aarts with the teachings of Poblete in order to provide a vacuum pump for evacuating a chamber in cases where it desired to test containers for smaller leaks (pinhole leaks) that might not be apparent at ambient pressure.
Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aarts and Poblete as applied to claim 1 above, and further in view of Decker et al.
Aarts and Poblete teach the claimed invention, but do not mention having a nonwoven fabric attached to the film.  Decker et al. teach a leak detecting chamber.  The chamber has a film (reference item 16) onto which is provided a gas-permeable material of a nonwoven fabric (reference item 20).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Aarts and Poblete with the teachings of Decker et al. in order to provide a gas-permeable material of a nonwoven fabric at least on the inner surface of Aarts' film for the predicable benefit of ensuring that the film's interspace can be evacuated even when the film goes around various bends and corners.
Allowable Subject Matter
Claims 4, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856